Citation Nr: 1302982	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  08-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a cervical spine injury with spondylosis, to include as secondary to service-connected lumbar spondylosis.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to January 5, 2007 and in excess of 20 percent from January 5, 2007 for lumbar spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to March 2000.  His awards and medals include the Parachute Badge.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2005, the RO granted service connection for lumbar strain and assigned a 10 percent evaluation, effective December 30, 2004.  In June 2006, the RO denied service connection for cervical stenosis.

In August 2007, the RO increased the evaluation for the Veteran's lumbar spine disability to 20 percent, effective January 5, 2007.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the cervical spine issue has been recharacterized as noted on the title page to reflect the theory of secondary service connection.  The lumbar spine issue has been recharacterized to better reflect the medical evidence.  

The Veteran requested a hearing in his substantive appeals dated in May 2008 and December 2008.  A hearing was scheduled for December 2, 2010, however, the Veteran withdrew his hearing request in November 2010.  See 38 C.F.R. 
§ 20.704 (e)(2012).

In October 2011, the Board remanded the case for additional development, to include scheduling a VA examination.  The AOJ attempted to carry out this instruction.  Unfortunately, these claims must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance). 

The October 2011 Remand Order also instructed the AOJ to obtain a July 2007 VA examination report.  However, the body of the decision clearly indicates that the case was being remanded in part so that additional treatment records from Dr. K.A.K. could be obtained.  Given this obvious mistake, noncompliance with that aspect of the October 2011 Remand is not found to violate Stegall.
 
The issues of entitlement to service connection for residuals, status post excision of an abscess, and residuals, status post head injury, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims. 
 
As instructed in the October 2011 Remand, the Veteran was scheduled for a VA examination for his lumbar and cervical spine claims on October 18, 2011.  The Veteran failed to report to the scheduled VA examination.  Significantly, however, it does not appear that the Veteran received notification that he had been scheduled for this examination.  In this regard, the Board notes that in a correspondence received by the Appeals Management Center (AMC) in June 2012, the Veteran stated that he was never notified of the compensation and pension examination the VA scheduled for him.  Therefore, it appears that the Veteran was unaware of the scheduled October 2011 VA examination.  Furthermore, the Veteran has not been afforded notice that, under 38 C.F.R. § 3.655, where entitlement to a benefit in an original compensation claim cannot be established or confirmed without a current VA examination, and a claimant, without good cause, fails to report for (and fully cooperate with) such examination, that claim shall be rated based on the evidence of record.  See Connolly v. Derwinski, 1 Vet. App. 566 (1991). 

To the extent that there has not been substantial compliance with the October 2011 remand directives, a remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  Accordingly, the Veteran will be afforded another opportunity to undergo a VA examination in relation to his claims on appeal.  

However, on remand, the Veteran should be notified that it is his responsibility to report for any scheduled examination based on notice sent to his last address of record, and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655.  In this regard, the Board notes that, although efforts will be made to schedule the Veteran for an examination in relation to his claims, the burden is on the Veteran to apprise VA of his whereabouts, and if he does not do so, there is no burden on the part of VA "to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In addition, VA must attempt additional development for service treatment records.  The Veteran contends that he injured his neck and back when he executed a parachute jump and landed tangled in a tree, and that he received medical treatment for his injuries that included physical therapy.  He further contends that the accident happened while he was a member of the 3/75th Ranger Battalion at Fort Benning, Georgia.  See May 2004 and February 2009 VA Form 21-4138.  The Board has a heightened obligation to assist a veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are presumed to have been destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  Those records must be obtained.  

Furthermore, the Veteran maintains that he has possession of a photograph that shows his parachute caught in the tree.  It appears that the Veteran submitted this photograph to the RO in December 2009.  However, this photograph is not in the claims file.  Thus, on remand, this photograph should be associated with the claims file.

Finally, there are outstanding treatment records that need to be obtained.  In correspondence received by the RO in January and November 2010, the Veteran referenced recent treatment and updated diagnoses for his cervical and lumbar disabilities by Dr. K.A.K.  The claims file contains treatment records for this private provider from September 2005 to August 2009 only.  Thus, additional relevant private treatment records should be obtained and associated with the claims file on remand.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide a copy of the photograph that he reportedly provided in December 2009.  If the Veteran provides such a photograph, associate it with the claims file.
 
2. Take the necessary steps to obtain any records from January 1994 to June 1996 for treatment, to include physical therapy, received at Fort Benning, Georgia.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  Any such available records should be associated with the claims file.  

3. Once a signed release is received from the Veteran, obtain outstanding records of private treatment that he received from Dr. K.A.K. from September 2009 to the present.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  Any such available records should be associated with the claims file.

4. Then, schedule a VA orthopedic examination with an appropriate medical professional.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All testing deemed necessary by the examiner, including all imaging studies, should be performed and the results reported in detail.  

For each cervical spine disability diagnosed on examination, the examiner should answer the following questions:

(a) Is it as least as likely as not, i.e, a 50 percent probability or greater, that any currently diagnosed cervical spine disability had its onset during the Veteran's active service or is otherwise related to his active service (including whether any diagnosed cervical spine disability is consistent with the Veteran's reports of neck pain in service)?

(b) If not, is it at least as likely as not, i.e., a 50 percent probability or greater, that such cervical spine disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected lumbar spine disability?  (If the Veteran is found to have a disability that is aggravated by the service-connected lumbar spine disability, the examiner should quantify the approximate degree of aggravation.)

The examiner is also asked to determine the current severity of the Veteran's service-connected lumbar spine disability.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  To the extent possible, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use. 

The examiner should describe in detail all symptomatology associated with the Veteran's cervical and lumbar spine, including any associated neurological involvement.  The VA examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate and provide the reason that an opinion would be speculative.

5. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



